COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-189-CV
 
  
  
IN RE STONE & WEBSTER, 
INC.,                                               RELATORS
THE SHAW GROUP INC.,
AND ERNST & YOUNG LLP
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relators’ petition 
for writ of mandamus is denied.  We vacate our corrected order of June 10, 
2005.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                  PER 
CURIAM


PANEL 
A:   GARDNER, J.; CAYCE, C.J.; and WALKER, JJ.
 
DELIVERED: July 12, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.